


Exhibit 10.36

 

RELEASE AGREEMENT

 

This Release Agreement is made between Jeffrey R. Luber (“Executive”) and EXACT
Sciences Corporation (the “Company”; together with Executive, the “Parties”).

 

WHEREAS, Executive’s employment with the Company shall terminate effective
April 2, 2009 (the “Termination Date”);

 

WHEREAS, the Parties entered into an Employee Retention Agreement dated
April 18, 2008 (the “Employment Agreement”) which, among other things, specifies
severance terms in the event of the termination of Executive’s employment by the
Company other than for Cause;

 

WHEREAS, pursuant to Section 1 of the Employment Agreement, the Company agreed
to provide Executive with certain severance benefits (the “Severance Benefits”)
in exchange for, among other things, his entering into a full comprehensive
release of claims in the form attached to the Employment Agreement; and

 

WHEREAS, the Parties have mutually agreed to modify certain of the Severance
Benefits in exchange for, among other things, Executive entering into this
comprehensive Release Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and the Company hereby agree as
follows:

 


1.             NON-CONTINGENT PAYMENTS.  THE COMPANY HAS PAID AND/OR SHALL PAY
THE FOLLOWING TO THE EXECUTIVE REGARDLESS OF WHETHER HE AGREES TO THE TERMS OF
THIS RELEASE AGREEMENT: (A) ALL OF THE EXECUTIVE’S BASE SALARY ACCRUED THROUGH
THE TERMINATION DATE; (B) REIMBURSEMENT FOR ANY AND ALL BUSINESS EXPENSES
REQUIRED TO BE REIMBURSED TO THE EXECUTIVE PURSUANT TO THE COMPANY’S EXPENSE
REIMBURSEMENT POLICY, AND (C) EXECUTIVE’S ACCRUED BUT UNUSED VACATION.


 


2.             SEVERANCE BENEFITS.  FOR PURPOSES OF THE EMPLOYMENT AGREEMENT,
THE EXECUTIVE’S EMPLOYMENT SHALL BE TREATED AS HAVING BEEN INVOLUNTARILY
TERMINATED BY THE COMPANY FOR A REASON OTHER THAN CAUSE.  SINCE THE EMPLOYMENT
AGREEMENT SATISFIES THE VARIOUS REQUIREMENTS OF THE SEVERANCE PAY AND SHORT-TERM
DEFERRAL EXEMPTIONS TO SECTION 409A (“SECTION 409A”) OF THE INTERNAL REVENUE
CODE (THE “CODE”), EXECUTIVE’S SEVERANCE PAY IS NOT CONSIDERED DEFERRED
COMPENSATION UNDER THE CODE AND, THEREFORE, THE SALARY CONTINUATION PAYMENTS MAY
BE ACCELERATED AND CONVERTED TO A LUMP SUM PAYMENT WITHOUT SUBJECTING THE
PAYMENTS TO THE 20 PERCENT ADDITIONAL TAX IMPOSED PURSUANT TO SECTION 409A. 
CONSISTENT WITH THIS AND THE TERMS OF THE EMPLOYMENT AGREEMENT, THE COMPANY
AGREES TO PROVIDE EXECUTIVE WITH THE FOLLOWING SEVERANCE BENEFITS IN EXCHANGE
FOR, AMONG OTHER THINGS, HIS SIGNING AND COMPLYING WITH THE TERMS OF THIS
RELEASE AGREEMENT:


 


(A)           A LUMP SUM PAYMENT EQUAL TO EIGHTEEN MONTHS OF EXECUTIVE’S BASE
SALARY AT THE RATE AS OF THE TERMINATION DATE, LESS APPLICABLE DEDUCTIONS AND
WITHHOLDINGS (THE “LUMP SUM PAYMENT); AND

 

--------------------------------------------------------------------------------


 


(B)           CONTINUATION OF GROUP HEALTH PLAN BENEFITS TO THE EXTENT
AUTHORIZED BY THE STATE LAW COMMONLY KNOWN AS “MINI-COBRA”, WITH THE COST OF THE
REGULAR PREMIUM FOR SUCH BENEFITS PAID FOR BY THE COMPANY FOR EIGHTEEN MONTHS
FROM THE TERMINATION DATE PROVIDED EXECUTIVE ELECTS AND REMAINS ELIGIBLE FOR
MINI-COBRA.


 

The Lump Sum Payment will be made on March 31, 2009 provided this Release
Agreement has become fully effective on or before that date.

 


3.             GENERAL RELEASE. EXECUTIVE IRREVOCABLY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE COMPANY, ALL OF ITS AFFILIATED AND RELATED
ENTITIES, ITS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS AND ASSIGNS, ITS AND
THEIR RESPECTIVE EMPLOYEE BENEFIT PLANS AND THE FIDUCIARIES OF SUCH PLANS, AND
THE CURRENT AND FORMER OFFICERS, DIRECTORS, STOCKHOLDERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, AND AGENTS OF EACH OF THE FOREGOING IN THEIR OFFICIAL AND PERSONAL
CAPACITIES (COLLECTIVELY REFERRED TO AS THE “RELEASEES”) GENERALLY FROM ALL
CLAIMS, DEMANDS, DEBTS, DAMAGES AND LIABILITIES OF EVERY NAME AND NATURE, KNOWN
OR UNKNOWN (“CLAIMS”) THAT, AS OF THE DATE WHEN EXECUTIVE SIGNS THIS RELEASE
AGREEMENT, HE HAS, EVER HAD, NOW CLAIMS TO HAVE OR EVER CLAIMED TO HAVE HAD
AGAINST ANY OR ALL OF THE RELEASEES.  THIS RELEASE INCLUDES, WITHOUT IMPLICATION
OF LIMITATION, THE COMPLETE WAIVER AND RELEASE OF ALL CLAIMS OF OR ARISING IN
CONNECTION WITH OR FOR: THE EMPLOYMENT AGREEMENT INCLUDING CLAIMS FOR BREACH OF
EXPRESS OR IMPLIED CONTRACT; WRONGFUL TERMINATION OF EMPLOYMENT WHETHER IN
CONTRACT OR TORT; INTENTIONAL, RECKLESS, OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS; BREACH OF ANY EXPRESS OR IMPLIED COVENANT OF EMPLOYMENT, INCLUDING THE
COVENANT OF GOOD FAITH AND FAIR DEALING; INTERFERENCE WITH CONTRACTUAL OR
ADVANTAGEOUS RELATIONS, WHETHER PROSPECTIVE OR EXISTING; DECEIT OR
MISREPRESENTATION; DISCRIMINATION OR RETALIATION UNDER STATE, FEDERAL, OR
MUNICIPAL LAW, INCLUDING, WITHOUT IMPLICATION OF LIMITATION, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000E ET SEQ., AS AMENDED, THE AMERICANS
WITH DISABILITIES ACT, 42 U.S.C. § 12101 ET SEQ., THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ.; MASSACHUSETTS GENERAL LAWS. CH. 151B;
DEFAMATION OR DAMAGE TO REPUTATION; REINSTATEMENT; PUNITIVE OR EMOTIONAL
DISTRESS DAMAGES; WAGES, SEVERANCE PAY, VACATION PAY, BACK OR FRONT PAY OR OTHER
FORMS OF COMPENSATION; AND ATTORNEY’S FEES AND COSTS.  EXECUTIVE UNDERSTANDS
THAT THIS GENERAL RELEASE OF CLAIMS EXTENDS TO ANY AND ALL CLAIMS RELATED TO
EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND THE TERMINATION OF HIS EMPLOYMENT. 
EXECUTIVE UNDERSTANDS THAT THIS GENERAL RELEASE DOES NOT EXTEND TO ANY RIGHTS OR
CLAIMS THAT MAY ARISE OUT OF ACTS OR EVENTS THAT OCCUR AFTER THE DATE ON WHICH
EXECUTIVE SIGNS THIS AGREEMENT.  EXECUTIVE REPRESENTS THAT HE HAS NOT ASSIGNED
TO ANY THIRD PARTY AND HAS NOT FILED WITH ANY AGENCY OR COURT ANY CLAIM RELEASED
BY THIS AGREEMENT.


 


4.             RESTRICTIVE COVENANTS.  EXECUTIVE HEREBY REAFFIRMS HIS CONTINUING
OBLIGATIONS PURSUANT TO THE EMPLOYEE NON-DISCLOSURE AND DEVELOPMENTS AGREEMENT
DATED NOVEMBER 6, 2002 AND THE EMPLOYEE NON-COMPETITION AGREEMENT DATED
NOVEMBER 9, 2002 (COLLECTIVELY, THE “RESTRICTIVE COVENANTS”), WHICH SHALL REMAIN
IN FULL FORCE AND EFFECT REGARDLESS OF THE EFFECTIVENESS OR ANY TERMINATION OF
THIS RELEASE AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE RESTRICTIVE COVENANTS
ARE APPENDED TO THIS RELEASE AGREEMENT.


 


5.             OPTION TREATMENT.


 


(A)           PURSUANT TO THE EXACT SCIENCES CORPORATION 2000 STOCK OPTION AND
INCENTIVE PLAN AND SUBJECT TO THE ASSOCIATED STOCK OPTION AGREEMENTS
(COLLECTIVELY “EQUITY DOCUMENTS”), AS

 

2

--------------------------------------------------------------------------------


 


OF MARCH 31, 2009, EXECUTIVE HELD VESTED AND UNVESTED OPTIONS TO PURCHASE
620,000 SHARES OF THE COMPANY’S STOCK WITH AN EXERCISE PRICE OF GREATER THAN
$2.00 PER SHARE (COLLECTIVELY, THE “REPURCHASE OPTIONS”).  IN LIEU OF
ACCELERATED VESTING, AN EXTENSION OF THE OPTION EXERCISE PERIOD AND ANY OTHER
ENHANCED EQUITY RIGHTS WHETHER ARISING FROM THE EMPLOYMENT AGREEMENT, THE EQUITY
DOCUMENTS OR OTHERWISE, THE COMPANY SHALL REPURCHASE FROM EXECUTIVE ALL OF THE
REPURCHASE OPTIONS FOR AN AGGREGATE PURCHASE PRICE OF $39,100 (THE
“REPURCHASE”), LESS APPLICABLE DEDUCTIONS AND WITHHOLDINGS.  THE REPURCHASE WILL
TAKE PLACE ON MARCH 31, 2009.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT, AFTER THE
REPURCHASE, HE WILL HAVE NO FURTHER INTEREST IN ANY OF THE REPURCHASE OPTIONS.


 


(B)           AS OF MARCH 31, 2009, EXECUTIVE HELD VESTED AND UNVESTED OPTIONS
TO PURCHASE 175,000 SHARES OF THE COMPANY’S STOCK WITH AN EXERCISE PRICE OF
$1.83 PER SHARE (COLLECTIVELY, THE “ACCELERATION OPTIONS”).  PURSUANT TO THE
TERMS OF THE EQUITY DOCUMENTS AND THE EMPLOYMENT AGREEMENT, ALL UNVESTED
ACCELERATION OPTIONS THAT BY THEIR ORIGINAL TERMS WOULD BECOME EXERCISABLE
WITHIN NINE (9) MONTHS FOLLOWING THE LAST DAY OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY SHALL IMMEDIATELY ACCELERATE AND BECOME FULLY EXERCISABLE AS OF THE LAST
DAY OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, AND ALL OTHER UNVESTED
ACCELERATION OPTIONS SHALL TERMINATE AS OF SUCH DATE.  IN ADDITION, PURSUANT TO
THE TERMS OF THE EQUITY DOCUMENTS AND THE EMPLOYMENT AGREEMENT, EXECUTIVE MAY
EXERCISE ANY VESTED ACCELERATION OPTIONS (INCLUDING ANY PREVIOUSLY-UNVESTED
ACCELERATION OPTIONS THAT VEST PURSUANT TO THIS SECTION 5(B)) UNTIL THE DATE
WHICH IS TWO (2) YEARS AFTER THE LAST DAY OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY (BUT NOT IN ANY EVENT LATER THAN THE EXPIRATION DATE OF THE ACCELERATION
OPTIONS).


 


6.             TERMINATION OF SEVERANCE BENEFITS.  EXECUTIVE ACKNOWLEDGES THAT
HIS RIGHT TO THE SEVERANCE BENEFITS IS CONDITIONAL ON HIS COMPLIANCE WITH THE
RESTRICTIVE COVENANTS.  IN THE EVENT THAT EXECUTIVE FAILS TO COMPLY WITH ANY OF
THE RESTRICTIVE COVENANTS, IN ADDITION TO ANY OTHER LEGAL OR EQUITABLE REMEDIES
IT MAY HAVE FOR SUCH BREACH, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THE
SEVERANCE BENEFITS SET FORTH IN SECTION 2 OF THIS RELEASE AGREEMENT.  THE
TERMINATION OF THOSE PAYMENTS IN THE EVENT OF SUCH BREACH BY THE EXECUTIVE SHALL
NOT AFFECT THE ONGOING APPLICABILITY OF THE RESTRICTIVE COVENANTS.


 


7.             TIME FOR CONSIDERATION; EFFECTIVE DATE.  EXECUTIVE ACKNOWLEDGES
THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE
AGREEMENT.  EXECUTIVE HAS UNTIL MARCH 31, 2009 TO CONSIDER THIS RELEASE
AGREEMENT.  TO ACCEPT THIS RELEASE AGREEMENT, HE MUST RETURN A SIGNED ORIGINAL
OF THIS RELEASE AGREEMENT TO THE COMPANY AT OR BEFORE NOON ON MARCH 31, 2009. 
THIS RELEASE AGREEMENT SHALL BECOME EFFECTIVE UPON EXECUTION (THE “EFFECTIVE
DATE”).  EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN INDUCED TO SIGN THIS
RELEASE AGREEMENT BY ANY REPRESENTATIONS OF THE COMPANY OTHER THAN THOSE SET
FORTH IN THIS RELEASE AGREEMENT.


 


8.             ENFORCEABILITY.  EXECUTIVE ACKNOWLEDGES THAT, IF ANY PORTION OR
PROVISION OF THIS RELEASE AGREEMENT OR THE RESTRICTIVE COVENANTS (INCLUDING,
WITHOUT LIMITATION, ANY PORTION OR PROVISION OF ANY SECTION OF THOSE AGREEMENTS)
SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, THEN THE REMAINDER OTHER THAN THOSE AS TO WHICH IT IS SO DECLARED
ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH PORTION AND
PROVISION SHALL BE VALID AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.

 

3

--------------------------------------------------------------------------------


 


9.             ENTIRE AGREEMENT.  THIS RELEASE AGREEMENT ALONG WITH THE
RESTRICTIVE COVENANTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN EXECUTIVE AND THE
COMPANY CONCERNING EXECUTIVE’S RELATIONSHIP WITH THE COMPANY, AND SUPERSEDES AND
REPLACES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
CONCERNING THE EXECUTIVE’S RELATIONSHIP WITH THE COMPANY INCLUDING, WITHOUT
LIMITATION, THE EMPLOYMENT AGREEMENT; PROVIDED, HOWEVER, THAT SECTION 5 OF THE
EMPLOYMENT AGREEMENT “TAX GROSS UP FOR EXCISE TAXES” SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECTIVE AND IS UNAFFECTED BY THIS RELEASE AGREEMENT.


 


10.           ENFORCEMENT.  EXECUTIVE AGREES THAT IT WOULD BE DIFFICULT TO
MEASURE ANY HARM CAUSED TO THE COMPANY THAT MIGHT RESULT FROM ANY BREACH BY
EXECUTIVE OF ANY OF THE RESTRICTIVE COVENANTS, AND THAT IN ANY EVENT MONEY
DAMAGES WOULD BE AN INADEQUATE REMEDY FOR ANY SUCH BREACH.  ACCORDINGLY,
EXECUTIVE AGREES THAT IF HE BREACHES, OR PROPOSES TO BREACH, ANY PORTION OF THE
RESTRICTIVE COVENANTS, THE COMPANY SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
REMEDIES IT MAY HAVE, TO AN INJUNCTION OR OTHER APPROPRIATE EQUITABLE RELIEF TO
RESTRAIN ANY SUCH BREACH, WITHOUT SHOWING OR PROVING ANY ACTUAL DAMAGE TO THE
COMPANY AND WITHOUT THE NECESSITY OF POSTING A BOND.


 


11.           WAIVER.  NO WAIVER OF ANY PROVISION OF THIS RELEASE AGREEMENT
SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE
FAILURE OF EITHER PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF
THIS RELEASE AGREEMENT, OR THE WAIVER BY EITHER PARTY OF ANY BREACH OF THIS
RELEASE AGREEMENT, SHALL NOT PREVENT ANY SUBSEQUENT ENFORCEMENT OF SUCH TERM OR
OBLIGATION OR BE DEEMED A WAIVER OF ANY SUBSEQUENT BREACH.


 


12.           GOVERNING LAW; INTERPRETATION.  THIS RELEASE AGREEMENT SHALL BE
INTERPRETED AND ENFORCED UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  IN THE EVENT OF ANY DISPUTE, THIS
RELEASE AGREEMENT IS INTENDED BY THE PARTIES TO BE CONSTRUED AS A WHOLE, TO BE
INTERPRETED IN ACCORDANCE WITH ITS FAIR MEANING, AND NOT TO BE CONSTRUED
STRICTLY FOR OR AGAINST EITHER PARTY OR THE “DRAFTER” OF ALL OR ANY PORTION OF
THIS RELEASE AGREEMENT.


 


13.           TAXES.  ALL FORMS OF PAYMENTS AND BENEFITS REFERRED TO IN THIS
RELEASE AGREEMENT ARE SUBJECT TO REDUCTION TO REFLECT APPLICABLE WITHHOLDING,
PAYROLL TAXES AND OTHER DEDUCTIONS REQUIRED BY LAW.  ASIDE FROM RIGHTS ARISING
UNDER SECTION 5 OF THE EMPLOYMENT AGREEMENT, THE EXECUTIVE WILL NOT MAKE ANY
CLAIM AGAINST THE COMPANY OR ITS BOARD OF DIRECTORS RELATED TO TAX LIABILITIES
ARISING FROM PAYMENTS AND BENEFITS RECEIVED PURSUANT TO THE RELEASE AGREEMENT.


 


14.           COUNTERPARTS.  THIS RELEASE AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
TAKEN TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME DOCUMENT.


 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Release Agreement on the date(s) indicated below.

 

EXACT Sciences Corporation

 

 

 

 

 

By:

/s/ Patrick Zenner

 

March 27, 2009

 

Patrick Zenner, Chairman of the Board

 

Date

 

 

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL
DOCUMENT.

 

 

 

/s/ Jeffrey R. Luber

 

March 31, 2009

 

Jeffrey R. Luber

 

Date

 

5

--------------------------------------------------------------------------------
